Citation Nr: 1705002	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  08-22 210	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1983 to May 1992, and active service in the Air Force from July 1992 to April 1995, followed by service in the Air Force Reserve through February 2006 with a period of active duty from February 2003 to August 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A July 2014 rating decision increased the rating for PTSD to 70 percent, effective February 28, 2006, the effective date of service connection.  As that increase did not represent the maximum rating available, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

On August 8, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant that a withdrawal of this appeal was requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016).  

The issues on appeal were previously remanded by the Board in January 2014.  Following the performance of additional VA examinations and attempts to obtain additional records, the Veteran's rating for PTSD was increased to 70 percent, effective the initial date of service connection by means of a July 2014 rating decision.  All of the issues on appeal were readjudicated in a July 2014 supplemental statement of the case, and the Veteran was mailed notice of the readjudication of the claims on July 30, 2014.  The Veteran was advised that his claims were still considered in appellate status and further processing would continue unless he advised VA that he was now satisfied with the decision.

On August 8, 2014, VA received a letter from the Veteran in which he specifically referenced the July 30, 2014 notice.  He stated, "I accept the [d]ecision to grant 70% evaluation for my service connected Post-Traumatic stress disorder (PTSD); denial of low back disorder; denial of my sinusitis; and [20]% service connection for my right shoulder disability."  As the Veteran expressed his acceptance and apparent satisfaction with the most recent adjudication of all four issues on appeal, the Board interprets the August 2014 communication as a withdrawal of the appeal regarding all four issues.  No subsequent communication from the Veteran disputes that conclusion.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


